Citation Nr: 1118703	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 through September 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record.  See April 2007 VA outpatient record.  Also, in a statement received in February 2009, the Veteran raised the issue of whether new and material was received to reopen the claim for service connection is for hearing loss.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in September 2006 denied service connection for a lumbar spine disability chest pain on the basis that there was no nexus between the Veteran's current disability and his active service.

2.  The evidence received since the September 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's low back claim.

3.  Competent medical and lay evidence establishes that the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine had its onset in service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

3.  Degenerative disc disease and degenerative joint disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's lumbar spine disability claim and grants service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran is seeking to reopen his claim for entitlement to service connection for a lumbar spine disability.  Because he did not submit a Notice of Disagreement (NOD) to the September 2006 rating decision denying service connection for low back disability, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the claim was previously denied due to the absence of evidence linking a low back disability to service.  Since the denial, relevant evidence has been added to the claims folder.  In particular, the Veteran's private physician submitted a statement in October 2010, which includes the following statement, "It is more likely than not, that [the Veteran's] current lumbar spondylosis and degenerative joint disease was caused by his injury to his low back during the time of military service."  Thus, the private physician's statement specifically addresses the basis of the last prior final decision with regard to his claim.  The evidence thus relates to an unestablished fact necessary to substantiate the claim, and because this evidence was not in the claims folder at the time of the September 2006 rating decision, it is both new and material to the claim.  Accordingly, the claim is reopened.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.  at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, symptoms of a back disorder are noted in service and there is competent and credible evidence that the symptoms continued ever since in the record through several lay statements, as well as a medical opinion.  For these reasons, described with more particularity below, the Veteran's claim is allowed.

The Veteran claims to have injured his back in service and to have had symptoms ongoing ever since that time.  A review of the service treatment record does reflect a notation of recurrent back pain at the time of his induction into the service, but there is no noted disability at that time.  See November 1967.  The Board notes that without a diagnosis at induction, there is no basis upon which to deem the Veteran as having a preexisting back disability.  Further review of the service treatment records shows that the Veteran was treated several times during service for back pain.  A July 1968 x-ray report is negative, but notes chronic lower back pain that is increased by lifting.  A December 1969 x-ray report is similar in that it notes chronic low back pain, but notes "no significant abnormality."  A March 1970 clinical record show treatment related to an exacerbation of intermittent severe lumbosacral back pain.  The diagnosis at that time was "LBP, etiology undetermined." In June 1970 and again in April 1971, the Veteran was placed on a physical profile due to low back pain, and chronic low back pain with presence of 6th lumbar vertebra, respectively.

The lay statements of record confirm that the Veteran has had similar back pain ever since the instances noted in service.  The Veteran's March 2011 hearing transcript confirms his observation that he has experienced back pain ever since his time in service.  Also, in May 2008, the Veteran's wife, sister, and a friend, all submitted written statements confirming that they have known the Veteran since his time in-service, and that they have personal knowledge of his in-service instances of back pain, as well as know that the symptoms have continued ever since. The Veteran also submitted a written statement at that time confirming that he has had problems with his back ever since service.  There is no reason for the Board to question the credibility of these personal accounts, and the observations made are of such a nature as to be observable by lay persons. Thus, these statements, coupled with the Veteran's service treatment records, are probative and establish the fact that the Veteran experienced back pain throughout his active duty and ever since.  The question remaining is if there is a diagnosed disability associated with this ongoing back pain.

In November 1973, just two months after service, a VA examiner noted the Veteran as having chronic back strain.  By 2005, VA records confirm degenerative osteoarthritic changes of the lumbosacral spine.  And a January 2006 note reported degenerative joint disease of the spine.  An April 2007 VA MRI report is noted as "abnormal" and the record shows that the Veteran's back surgery followed.  In June 2010, VA afforded the Veteran an examination to assess the current nature and etiology of the back.  The VA examiner reviewed the claims folder and examined the Veteran.  The diagnosis was confirmed as anterior fusion of L4-L5, minimal spondylosis of the lower lumbar spine, and mild osteopenia of the lumbar spine.  The examiner went on to say that "it is not likely that [the Veteran's] present lumbar spine condition is the result of injury during his military service, nor due to any aggravation of a pre existing condition of the lumbar spine."  The Board notes that the indication that "it is not likely" is not the appropriate standard for an etiology opinion, and it is vague.  Also, the VA examiner's opinion began and ended with that one conclusory statement, and no basis.  The VA examination report is of little use in this analysis other than to assign a current diagnosis to the Veteran's disability.

In October 2010, the Veteran's private physician, who is also is former VA primary care physician, submitted a statement.  Although there is no indication that the claims folder was reviewed, the examiner did accurately report on the Veteran's history from the time of service to the present.  Thus, the report does not lack any value due to the absence of a review of the file.  The examiner discussed the Veteran's history from the time of service to the present, and noted that he is not heavy and it is unusual for him to have such a severe disability "given that he is of normal size."  Based upon this history, as well as the observation of the current nature of the disability, the examiner stated that it is her opinion "that it is more likely than not that [the Veteran's] current lumbar spondylosis and degenerative joint disease was caused by his injury to his low back during the time of military service."

Thus, when looked at as a whole, the evidence shows that the Veteran had several in-service instances of documented back pain, followed by back pain continuously ever since, which has culminated in the diagnosis of lumbar spondylosis and degenerative joint disease that is shown by a competent medical doctor to be causally connected to his time of service.  Thus, the evidence shows that service connection is warranted for degenerative disc disease and degenerative joint disease of the lumbar spine.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened.

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


